DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (U.S. Patent No. 9,905,476).
Regarding to claim 1, Bao teaches a method for forming a semiconductor arrangement, comprising:
forming a first fin in a semiconductor layer (Figs. 1A-B, elements 16A; column 5, lines 1-2);
forming a first gate electrode over the first fin (Figs. 2A-B, elements 24);
forming a dielectric layer adjacent the first gate electrode and over the first fin (Figs. 2A-B, elements 28);
removing the first gate electrode to define a first gate cavity in the dielectric layer (Figs. 4A-B, column 8, lines 46-48, first gate cavity exposes fin 16A);
forming a first gate dielectric layer comprising a first high-k dielectric material over the first fin in the first gate cavity (Fig. 5, elements 42L; column 8, lines 60-64);
forming a second gate dielectric layer comprising a second dielectric material different than the first high-k dielectric material over the first gate dielectric layer in the first gate cavity, wherein the first gate dielectric layer is between a sidewall of the first fin and a sidewall of the second gate dielectric layer (Fig. 6, elements 44L; column 9, lines 27-33); and
forming a second gate electrode in the first gate cavity over the second gate dielectric layer (Fig. 12, elements 54L over 16A; column 11, lines 26-28).
Regarding to claim 3, Bao teaches
defining a second gate cavity in the dielectric layer (Figs. 4A-B, column 8, lines 46-48, first gate cavity exposes fin 16D);
forming the first gate dielectric layer in the second gate cavity (Fig. 5, elements 42L; column 8, lines 60-64);
forming the second gate dielectric layer in the second gate cavity (Fig. 6, elements 44L; column 9, lines 27-33);
removing the second gate dielectric layer from the second gate cavity (Fig. 11); and
forming a third gate electrode in the second gate cavity over the first gate dielectric layer after removing the second gate dielectric layer from the second gate cavity (Fig. 12, elements 54L over 16D; column 11, lines 26-28).
Regarding to claim 4, Bao teaches forming the second gate electrode and forming the third gate electrode comprise concurrently forming the second gate electrode and the third gate electrode (Fig. 12, element 54L over 16A and element 54L over 16D formed concurrently).
Regarding to claim 5, Bao teaches recessing the second gate electrode in the first gate cavity to define a recess and forming a cap layer in the recess over the second gate electrode (Fig. 16, element 60L).
Regarding to claim 14, Bao teaches a semiconductor arrangement, comprising:
a first fin (Figs. 1A-B, elements 16A; column 5, lines 1-2); and
a first gate structure over the first fin (Fig. 4A, Fig. 18), the first gate structure comprising:
a sidewall spacer (Fig. 4A, element 28);
a first gate dielectric layer comprising a first high-k dielectric material (Fig. 18, elements 42; column 8, lines 60-64);
a second gate dielectric layer comprising a second dielectric material different than the first high-k dielectric material over the first gate dielectric layer (Fig. 18, elements 44; column 9, lines 27-33); and
a first gate electrode over the second gate dielectric layer (Fig. 12, elements 54; column 11, lines 26-28), wherein the sidewall spacer is separated from the first gate electrode by the second gate dielectric layer (when the second gate dielectric layer is deposited, it coats the sidewall spacer and the fin in the cavity, the gate electrode is then coated on the second gate dielectric layer, therefore the sidewall spacer is separated from the first gate electrode by the second gate dielectric layer).
Regarding to claim 16, Bao teaches a cap layer over the first gate electrode (Fig. 17, element 60), wherein the sidewall spacer is separated from the cap layer by the second gate dielectric layer (when the second gate dielectric layer is deposited, it coats the sidewall spacer and the fin in the cavity, the gate electrode and cap layer are then coated on the second gate dielectric layer, therefore the sidewall spacer is separated from the cap layer by the second gate dielectric layer).
Regarding to claim 17, Bao teaches the sidewall spacer is separated from the cap layer by the first gate dielectric layer (when the first and second gate dielectric layer are deposited, they coats the sidewall spacer and the fin in the cavity, the gate electrode and cap layer are then coated on the second gate dielectric layer, therefore the sidewall spacer is separated from the cap layer by the first gate dielectric layer).
Regarding to claim 18, Bao teaches the sidewall spacer is separated from the first gate electrode by the first gate dielectric layer (when the first and second gate dielectric layer are deposited, they coats the sidewall spacer and the fin in the cavity, the gate electrode is then coated on gate dielectric layers, therefore the sidewall spacer is separated from the first gate electrode by the first gate dielectric layer).
Regarding to claim 19, Bao teaches 
a second fin (Fig. 18, elements 16D; column 5, lines 1-2); and
a second gate structure over the second fin (Fig. 18, gate structure over fin 16D), the second gate structure comprising:
the first gate dielectric layer (Fig. 18, element 42); and
a second gate electrode in contact with the first gate dielectric layer (Fig. 18, left portion of element 54, or element 62).
Regarding to claim 20, Bao teaches the first gate electrode is separated from the first fin by the first gate dielectric layer and the second gate dielectric layer (Fig. 18, the first gate electrode 54 is separated from the first fin 16A by the first gate dielectric layer 42 and the second gate dielectric layer 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Patent No. 9,905,476), as applied to claim 1 above, in view of Ramdani (U.S. Patent Application Publication No. 2019/0115443).
Regarding to claim 2, Bao does not disclose forming a third gate dielectric layer over the first fin before forming the first gate electrode. Ramdani teaches forming a third gate dielectric layer before forming first gate electrode (Fig. 2, [0024], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bao in view of Ramdani to form a third gate dielectric layer over the first fin before forming the first gate electrode in order to reduce current leakage. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Patent No. 9,905,476), as applied to claim 1 above, in view of Fung et al. (U.S. Patent Application Publication No. 2017/0154958).
Regarding to claim 6, Bao teaches the first fin comprises an active semiconductor material layer (Figs. 1A-B, elements 16A; column 5, lines 1-2). Bao does not disclose the first fin comprises a sacrificial semiconductor layer. Fung teaches the first fin comprises an active semiconductor material layer and a sacrificial semiconductor layer (Fig. 3, [0017], lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bao in view of Fung to configure a sacrificial semiconductor layer in the first fin and later remove the sacrificial semiconductor layer, and then form electrode in the intermediate cavity, in order to increase channel width due to gate-all-around feature, thus to enhance drive current and performance.
Regarding to claim 7, Fung teaches removing the sacrificial semiconductor layer after removing the first gate electrode and before forming the first gate dielectric layer to define an intermediate cavity underlying the first gate cavity (Fig. 15A, [0050], lines 1-5).
Regarding to claim 8, Fung teaches forming the first gate dielectric layer comprises forming the first gate dielectric layer in the intermediate cavity to surround the active semiconductor material layer (Fig. 16, [0054], lines 4-5).
Regarding to claim 9, Bao as modified results in the second gate dielectric layer comprises forming the second gate dielectric layer in the intermediate cavity to surround the first gate dielectric layer (Fig. 6, elements 44L; column 9, lines 27-33, the second gate dielectric layer surrounds the first gate dielectric layer. As being modified with an existing of the intermediate cavity, the first gate dielectric layer formed in the semiconductor wires in the intermediate cavity, the second gate dielectric layer in the intermediate cavity surrounds the first gate dielectric layer).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Patent No. 9,905,476) in view of Fung et al. (U.S. Patent Application Publication No. 2017/0154958).
Regarding to claim 10, Bao teaches a method for forming a semiconductor arrangement, comprising:
forming a first fin in a semiconductor layer (Figs. 1A-B, elements 16A; column 5, lines 1-2), 
forming a first gate electrode over the first fin wherein the first fin comprises an active semiconductor material layer (Figs. 2A-B, elements 24);
removing the first gate electrode to define a gate cavity (Figs. 4A-B, column 8, lines 46-48, first gate cavity exposes fin 16A);
forming a first gate dielectric layer comprising a first high-k dielectric material in the intermediate cavity (Fig. 5, elements 42L; column 8, lines 60-64);
forming a second gate dielectric layer comprising a second dielectric material different than the first high-k dielectric material over the first gate dielectric layer in the intermediate cavity (Fig. 6, elements 44L; column 9, lines 27-33); and
forming a second gate electrode in the gate cavity over the second gate dielectric layer (Fig. 12, elements 54L over 16A; column 11, lines 26-28).
Bao does not disclose the first fin comprises a sacrificial semiconductor layer, and removing the sacrificial semiconductor layer to define an intermediate cavity underlying the gate cavity.
Fung teaches the first fin comprises an active semiconductor material layer and a sacrificial semiconductor layer (Fig. 3, [0017, lines 1-8) and removing the sacrificial semiconductor layer to define an intermediate cavity underlying the gate cavity (Fig, 15A, [0050], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bao in view of Fung to configure sacrificial semiconductor layer in the first fin and to remove the sacrificial semiconductor layer to define an intermediate cavity underlying the gate cavity, and then form electrode in the intermediate cavity, in order to increase channel width due to gate-all-around feature, thus to increase drive current and enhance performance.
Regarding to claim 11, Fung teaches forming the second gate electrode in the intermediate cavity ([0048], lines 1-2).
Regarding to claim 12, Bao teaches forming a third gate dielectric layer over the first fin before forming the first gate electrode (Figs. 2A-B, elements 28).
Regarding to claim 13, Bao teaches forming the first gate dielectric layer comprises forming the first gate dielectric layer to surround the active semiconductor material layer (Fig. 5, elements 42L; column 8, lines 60-64).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Patent No. 9,905,476), as applied to claim 14 above, in view of Ramdani (U.S. Patent Application Publication No. 2019/0115443).
Regarding to claim 15, Bao does not disclose forming a third gate dielectric layer over the first fin before forming the first gate electrode. Ramdani teaches forming a third gate dielectric layer before forming first gate electrode (Fig. 2, [0024], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bao in view of Ramdani to form a third gate dielectric layer over the first fin before forming the first gate electrode in order to reduce current leakage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828